 AO 93 (Rev. 11/13) Search and Seizure Warrant


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                        District of Colorado
 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH                                    )
 FACEBOOK USER ACCOUNT                                          )    Case No.     18-sw-6271-SKC
 Facebook ID # 100006294720664 THAT                             )
 IS STORED AT PREMISES                                          )
 CONTROLLED BY FACEBOOK INC.,                                   )
 more fully described in Attachment A


                                                 SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

     An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the Northern         District of California and elsewhere (identify the person or
describe the property to be searched and give its location):
          SEE "ATTACHMENT A" attached hereto and incorporated by reference

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identify the person or describe the property to be seized):

         SEE "ATTACHMENT B" attached hereto and incorporated by reference

        I find that the affidavit(s), or any recorded testimony, establishes probable cause to search and seize the person or
property.

         YOU ARE COMMANDED to execute this warrant on or before                  12/04/18                      (not to exceed 14 days)

       in the daytime 6:00 a.m. to 10 p.m.             at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to Magistrate Judge S. Kato Crews.
                                                                                               (United States Magistrate Judge)

      Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or
whose property, will be searched or seized (check the appropriate box)
     for         days (not to exceed 30).             until, the facts justifying, the later specific date of            .


Date and time issued: 11/20/2018, 1:14 pm
                                                                                      Judge’s signature

City and state:         Denver, CO                                       Magistrate Judge S. Kato Crews
                                                                                      Printed name and title
 AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)



                                                              Return
Case No.:                            Date and time warrant executed:       Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                           Certification

         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
 to the designated judge.



Date:
                                                                               Executing officer’s signature



                                                                                 Printed name and title
                                   ATTACHMENT A

                  DESCRIPTION OF LOCATION TO BE SEARCHED

This warrant applies to information associated with FACEBOOK USER ID 100006294720664
that is stored at premises owned, maintained, controlled, or operated by Facebook Inc., a
company headquartered in Menlo Park, California (PROVIDER).
                                             ATTACHMENT B

                    DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

Pursuant to 18 U.S.C. § 2703, PROVIDER as described in Attachment A is hereby ordered as follows:

I.     Information to be disclosed by Facebook

(A) Historical Information. To the extent that the information described in Attachment A is within the
possession, custody, or control of Facebook Inc. (“Facebook”), including any messages, records, files, logs,
or information that have been deleted but are still available to Facebook, or have been preserved pursuant to a
request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the following information to the
government for each user ID listed in Attachment A, on September 26, 2016, regardless of whether such
information is stored, held or maintained inside or outside of the United States:

       a.      All contact and personal identifying information, including full name, user identification
               number, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook security
               questions and answers, physical address (including city, state, and zip code), telephone
               numbers, screen names, websites, and other personal identifiers;
       b.      All activity logs for the account and all other documents showing the user’s posts and other
               Facebook activities;
       c.      All profile information; News Feed information; status updates; links to videos, photographs,
               articles, and other items; Notes; Wall postings; friend lists, including the friends’ Facebook
               user identification numbers; groups and networks of which the user is a member, including the
               groups’ Facebook group identification numbers; future and past event postings; rejected
               “Friend” requests; comments; gifts; pokes; tags; and information about the user’s access and
               use of Facebook applications;
       d.      All other records of communications and messages made or received by the user, including all
               private messages, chat history, video calling history, and pending “Friend” requests;
       e.      All “check ins” and other location information;
       f.      All IP logs, including all records of the IP addresses that logged into the account;
       g.      All past and present lists of friends created by the account;
       h.      All records of Facebook searches performed by the account;
       i.      The types of service utilized by the user;
       j.      The length of service (including start date) and the means and source of any payments
               associated with the service (including any credit card or bank account number);
       k.      All privacy settings and other account settings, including privacy settings for individual
               Facebook posts and activities, and all records showing which Facebook users have been
               blocked by the account;
       l.      All records pertaining to communications between Facebook and any person regarding the
               user or the user’s Facebook account, including contacts with support services and records of
               actions taken.
       m.      All physical location data collected by Facebook for the user of the account, including any
               data collected by Facebook’s location services via the user’s mobile phone or other device, on
               a real-time or near-real time basis. Facebook is required to provide any such data they collect,
               regardless of the time of day.
The Provider shall deliver the information set forth above within 7 days of the service of this warrant and the
PROVIDER shall send the information via facsimile or United States mail, and where maintained in
electronic form, on CD-ROM or an equivalent electronic medium, to:


                                              Special Agent Jeffrey Baumert
                                              Drug Enforcement Administration
                                              12154 East Easter Avenue
                                              Centennial, CO 80112

II.    Information to be seized by the government

(A) Historical Information. All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of 21 U.S.C. § 846 involving CESAR EDUARDO RUBIO PAYAN and
BALIA MELIZZA PENA JURADO on or about September 26, 2016, including, for each user ID identified
on Attachment A, information pertaining to the following matters:

           (1) The purchase, distribution, import, manufacture, and sale of controlled substances;
           (2) Receipt, use, or concealment of the proceeds from the sale of controlled substances;
           (3) Evidence indicating how, when, and where the Facebook account was accessed or used, to
               determine the chronological and geographic context of account access, use, and events
               relating to the crime under investigation and to the Facebook account owner;
           (4) Location information relevant to the crime under investigation and that helps identify the user
               of the account or events relating to the crime to determine the chronological and geographic
               context of account access, use, and events relating to the crime under investigation and to the
               Facebook account owner and the owner’s contacts;
           (5) The identity of the person(s) who created or used the user ID, including records that help
               reveal the whereabouts of such person(s); and
           (6) The identity of the person(s) who communicated with the user ID about matters related to the
               purchase, distribution, import, manufacture, and sale of controlled substances or the receipt,
               use, or concealment of the proceeds from the sale of controlled substances, including records
               that help reveal their whereabouts.

                 III. ORDER OF NON-DISCLOSURE AND ORDER NOT TO TAKE
                         ADVERSE ACTION AGAINST THE ACCOUNT

(A) Pursuant to 18 U.S.C. §§ 2703(b)(1)(A) and 2705(b), the Court orders FACEBOOK not to disclose the
existence of this search warrant to any person for the period of one year, including the subscriber, other than
its personnel essential for compliance with the execution of this warrant.

(B) So as not to disrupt this ongoing investigation, the Court further orders FACEBOOK that it is not to take
adverse action against the Target Facebook Account, such as shutting it down, because of this Warrant.
